Citation Nr: 9906739	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a broken 
jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The Board remanded this case 
to the RO for further development in March 1997, and the case 
has since been returned to the Board.

During the course of the instant appeal, the veteran raised 
the issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for a right knee disorder.  Such was the subject 
of rating action in September 1994, to which the veteran 
disagreed, but it is not shown that he thereafter perfected 
his appeal as to that issue.  Accordingly, such is not a 
matter for appellate consideration at this time.  If the 
veteran wishes to attempt to reopen such claim, he should 
advise the RO of that intention, so that appropriate action 
may be undertaken.


FINDING OF FACT

There is no competent medical evidence of current residuals 
of a fractured jaw.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a fractured jaw is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records indicate that, in 
January 1943, he accidentally slipped, struck his face on 
concrete, and sustained a laceration to the lower lip and a 
fracture of two teeth.  His December 1945 separation 
examination report reflects that he was kicked in the head by 
a horse in 1943, but this report indicates no evidence of a 
fracture or any other disability in the area of the mouth or 
jaw, aside from the lip laceration and broken teeth.  
Evidence developed postservice likewise fails to identify any 
residuals of a fractured jaw.

While the Board observes that service connection is currently 
in effect for trauma to the teeth (numbers eight and nine), 
there is no evidence of current residuals of a jaw fracture.  
The veteran has submitted no medical evidence in conjunction 
with his claim, as raised initially in September 1993 and 
again asserted in July 1994, and he failed to report for a 
scheduled VA examination subsequent to the Board's remand in 
March 1997, notice of the examination having been furnished 
to the veteran at his last known address of record.

Indeed, the only evidence of record suggesting current 
residuals of a fractured jaw, or a nexus between a current 
disorder and service, is the lay opinion of the veteran, as 
indicated in his July 1994 statement.  However, the Board 
would point out that the veteran has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Moreover, the veteran's lay assertions of continuity 
of symptomatology of his disorder since service are not 
supported by corresponding clinical findings.  See Savage v. 
Gober, 10 Vet. App. at 495-98.  Therefore, these lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for residuals of a fractured jaw is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

In the appealed September 1994 rating decision, the RO denied 
the veteran's claim for service connection for residuals of a 
fractured jaw on the merits, but, in a December 1997 
Supplemental Statement of the Case, the RO continued this 
denial on the basis that the veteran's claim was not well 
grounded.  As indicated above, the Board has denied this 
claim as not well grounded.  However, regardless of the basis 
of the RO's denial, the Board observes that the Court has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claim well grounded; the veteran reported treatment 
from the Cleveland, Ohio VA Medical Center in 1946 and 1947, 
but that facility was noted to have no records of treatment 
of the veteran from that time period.  As such, there is no 
further duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

ORDER

A well grounded claim not having been submitted, service 
connection for residuals of a fractured jaw is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

